Title: To George Washington from Nathanael Greene, 27 August 1782
From: Greene, Nathanael
To: Washington, George


                  
                     Dear Sir
                      c.27 August 1782
                  
                  From present appearances and what is past one would be led to conclude the enemy mean to change the whole plan of the war for a time or that they are taking measures to bring about a peace.  Which is their object or whether either, is what I could wish to have your sentiments on.  I am much at a loss how to take some measures of a private nature and shall esteem it a particular mark of your friendship for your advice.  South Carolina voted me 10,000 guineas, Georgia 5000, and North Carolina 25000 Acres of land.  If I thought a peace was fast approaching I would put part of the interest under improvement or if I thought they meant to carry on only a Naval war I would do it; but if they only mean to change the plan for a time to get breath to renew their attack with more vigor I would not put the interest under improvement altho it will suffer greatly without it.  I confess for my own part I have little hopes of a peace and I am of opinion that the enemy only evacuate to prosecute the French war with more advantage in which if they are successful they will renew their attack upon us after having worried and exhausted them so effectually as to be unable to give us further assistance.  Unless they can humble france they cannot conquer America, but if they can humble that State I cannot say how far they may succeed against us.  The confederation is upon as loose a footing and the want of a spirit of union among the States leaves us without vigor or energy.  Our expences are heavy from the nature of our governments and the difficulty increased from the manner of conducting them.  The spirit of the people dont seem to be congeneal with the temper of the constitution.  our army is small and yet we are but badly supported.  Every State exhausts their strength in wild schemes while the army is without pay or provision.  Mr Morris has done much but unless more system and more vigor can be given to the several branches of the union I cannot see how he is to defray the public expences and public credit is at an end except under his direction.  I can see no way of giveing life to our affairs unless we can devise some mode to oblige each State to comply fully with the requisitions of Congress.  But even the Members of that body dont like to hear a thing of this sort proposed—nay they do not like to have their situation fairly stated.  A time will come and I believe is not far off, when they must suffer that or something worse.  There is little hopes of a cure where a patient cannot be brought to a resolution to have his case examined.  I have always been of opinion without more coercive powers in Congress and more oeconemy in the States our dispute with great Britain would have a doubtful issue.  It is true at present appearances are favorable but they are equivocal: and one great naval advantage which may happen in a day from the most triffling incident may totally change the face of things.  I wish to see the olive branch upon terms of honor and propriety; but I would rather contend for life than sit down short of our great object; and yet I am far from being pleased with the temper and disposition of the people at large.  Indeed we seem to have too little vertue and too little industry to support ourselves with dignity and firmness.  I speak from what I see more than from what I hear.  Matters may be better with you than they are this way.  The two fleets that have gone to the Northward raise many peoples expectations that New York will be attacked.  I confess I am not of that opinion.  The french fleet is too small for such a service; and I am afraid your force is too little and too scattered to make a sudden push; without which I fear the attempt would have a doubtful issue.
                  I have taken the liberty to enclose a number of family letters which I beg you to forward by the first safe conveyance.  I have also sent a letter to General McDougall which you will please to have deliverd.
                  Mrs Greene is gone to a place called Kewaw a little distance from Johns Island on the sea shore.  She began to have symtoms of an approaching fever; and the family advised her to go to the Islands.  She desird me to remember her very respectfully and affectionately to you and Mrs Washington.  I hear Mrs Washington spends the summer with you.  Mrs Greene has written her two or three times but has not heard from her;  Mrs Greene and Mrs Custis correspond constantly.  I had the pleasure to hear a few days past that George is with Doctor Weatherspoon where I wished to place him; and that he is healthy and grows finely.  As I have few letters of family matters, should you hear either from Rhode Island or Princetown aline on the subject will be a pleasing testimony of your esteem.
                  In what ever manner you may think proper to dispose of me I shall be happy to promote your views and the public welfare all in my power.  I have had a good deal of trouble with some of the officers of this Army and with some Corps; but by pursuing one steady line of conduct I have kept matters from running into much confusion and disorder.  Col. Lawrens has had a fever but has got a little better.  The Col. has a command in the light infantry; but this is not agreeable to the temper of many officers who cannot get the better of the old brevet objections.  It is a pity that Congress were not more explicit on that subject to avoid controversy.  I beg my most respectful compliments to Mrs Washington and all the Gentlemen of your family.  With sinsere attachment, I am dear Sir Your Most obedt humble Sert
                  
                     N. Greene
                  
               